NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Katrin Venter on 8/23/2021.
The application has been amended as follows: 
In the claims:
Claim 11, after “9 wt%”, insert -- based on the total weight of the second bonding material --. 
Claim 27, after “10 wt%”, insert – based on the total weight of the second bonding material --. 

Reasons for Allowance
Claims 1-4, 6-12, 14-15, and 21-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest an abrasive article comprising: a substrate; a first bonding material comprising metal overlying the substrate; abrasive particles overlying the substrate and coupled to the first bonding material; and a second bonding material 
U.S. Patent Application Publication No. 2014/0308883 to Sung, which was used in the previous Office Action, does not disclose the thickness of either bonding layer or the thin metal sheet; thus, no conclusion on the relative thickness of the two layers in relation to the average particle size of the grains can be made. 
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731